Rao, Chief Judge:
When this case was called for trial, there was no appearance by or on behalf of plaintiff, although due notice as to *239tbe time and place of trial bad been given, and tbe defendant moved to dismiss tbe action for want of prosecution.
It appearing from tbe official papers that tbe entry herein was liquidated on November 20, 1964, but that the protest was not filed until February 3,1965, a date exceeding tbe statutory limit of 60 days fixed for filing protest in section 514 of tbe Tariff Act of 1930, tbe protest is untimely. The motion of defendant to dismiss for lack of prosecution is, therefore, denied, but the protest is dismissed as untimely.
Judgment will be entered accordingly.